Opinion issued September 15, 2009







     












In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00781-CV
NO. 01-09-00782-CV




IN RE MARK TRIMBLE, Relator




Original Proceeding on Petition for Writ of Mandamus
Original Proceeding on Petition for Writ of Prohibition




MEMORANDUM OPINION
 
 
          Relator, Mark Trimble, has filed a petition for writ of mandamus requesting
this Court to direct the respondent
 to “reverse the denial of Relator’s Motion to
Transfer.”  Relator has also filed a petition for writ of prohibition requesting this
Court to prohibit the respondent
 from proceeding with the forcible entry and detainer
action currently pending against relator.
          We deny the petition for writ of mandamus and the petition for writ of
prohibition.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Higley.